 


110 HR 208 IH: To amend the Richard B. Russell National School Lunch Act to expand the fruit and vegetable pilot program to 5 States, including New York, and to include Head Start programs.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 208 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Serrano introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To amend the Richard B. Russell National School Lunch Act to expand the fruit and vegetable pilot program to 5 States, including New York, and to include Head Start programs. 
 
 
1.Eligibility for fruit and vegetable pilot programSection 18(g)(1)(B) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(g)(1)(B)) is amended by striking in each of 4 States (including a State and inserting or Head Start programs authorized under the Head Start Act (42 U.S.C. 9831 et seq.), in each of 5 States (including New York and a State. 
 
